Citation Nr: 0532114	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cold injury of the right hand.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cold injury of the left hand.

3.  Entitlement to an effective date earlier than January 18, 
2002, for a grant of service connection for residuals of cold 
injury to the bilateral hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which declined to reopen the veteran's claim of service 
connection for frostbite of the bilateral hands.  In January 
2003, the RO granted the veteran service connection for 
residuals of cold injury of the bilateral hands, awarding 
each hand a 10 percent evaluation, effective January 18, 
2002.  The veteran requests a higher rating for the residuals 
of cold injury to the bilateral hands and also requests an 
earlier effective date of the grant of service connection.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of cold injury of the right and 
left hands are manifested by pain, numbness, cold sensitivity 
and color changes.

3.  Service connection for residuals of cold injury to the 
bilateral hands was denied by an April 1996 rating decision.  
The veteran did not appeal that decision and it became final.  
Thereafter, a claim to reopen was received on January 18, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
residuals of cold injury of the right hand have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2005).

2.  The criteria for an initial evaluation of 20 percent for 
residuals of cold injury of the left hand have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2005).

3.  The requirements for an effective date earlier than 
January 18, 2002, for a grant of service connection for 
residuals of cold injury of the bilateral hands have not been 
met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in January 2002, after the enactment of the VCAA.  

An RO letter dated in April 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the April 2002 letter, VA notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his condition was related to service.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The June 2003 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Moreover, the record contains a 
statement from the appellant, dated in April 2004, stating 
that "he had no further evidence or statement to give."  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

The June 2003 statement of the case and March 2004 
supplemental statement of the case also provided guidance 
regarding the evidence necessary to substantiate his claim.

The Board notes that the veteran's January 2002 claim was for 
service connection, in part, for residuals of cold injury of 
the bilateral hands.  In the January 2003 RO rating decision, 
the RO granted the veteran service connection for residuals 
of cold injury of the bilateral hands with a 10 percent 
evaluation for each hand.  In March 2003, the veteran 
submitted a notice of disagreement to the 10 percent 
evaluation and requested a higher evaluation and also 
disagreed with the assigned effective date of service 
connection.  Therefore, the issues on appeal have now become 
entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury of the right hand, entitlement to an 
evaluation in excess of 10 percent for residuals of cold 
injury of the left hand, and entitlement to an effective date 
earlier than January 18, 2002, for a grant of service 
connection for residuals of cold injury to the bilateral 
hands. The veteran was issued a statement of the case in June 
2003, and he pursued his appeal.

VA General Counsel addressed the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate notice under 38 U.S.C.A. § 5103(A), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case, if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(A) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOGCPREC 8-2003, 
December 22, 2003.  The Board shall be bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinion of VA General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances of this case, the Board finds that "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, No. 03- 
7072 (Fed. Cir. Jan. 7, 2004).  Accordingly, the Board 
concludes it should proceed.


Increased Rating for Residuals of Cold Injury of the 
Bilateral Hands

The Board notes that the veteran's service medical records 
were destroyed in the 1973 fire at the National Personnel 
Records Center and are therefore not of record.  The 
veteran's Form DD-214 shows that he received the Korean 
Service Medal.

The veteran's VA outpatient treatment records dated from 
October 1999 to November 2001 are of record and do not show 
treatment for a cold injury to his hands.

In September 2002, the veteran underwent a VA examination for 
his cold injury.  He reported that he currently suffered from 
cold sensitivity to his hands.  In addition, his fingertips 
turned purplish in color and he had extreme pain in his hands 
with cold, until he was warmed.  He denied amputations or 
other tissue loss.  He had no increased sweating and no 
reflex sympathetic dystrophy symptoms.  There were also no 
recurrent fungal infections and no areas of skin breakdown or 
ulceration.  He had no disturbances in nail growth, no skin 
cancers, no edema, and no skin thickening or thinning.  He 
reported Raynaud's phenomenon of his hands turning purple and 
painful and cold.  He reported paresthesias and numbness to 
his hands bilaterally with cold and described arthritic-type 
symptoms of joint stiffness in his fingers bilaterally and 
changes in color of purple to his fingertips in cold.  He 
also reported being awakened at night by pain if he became 
cold.  Physical examination revealed normal skin color of his 
hands that were warm to temperature.  There was no edema, no 
atrophy, and no ulceration.  There was no evidence of fungal 
or other infections.  His nails were normal in appearance.  
There were no scars to his hands bilaterally.  His sensory 
perception to his fingers was intact to pinprick and touch 
bilaterally and there was no weakness in his hands.  He had 
full range of motion to his fingers and wrists bilaterally.  
There was no evidence of deformity or swelling of the joints, 
and no pain with manipulation of the joints to his fingers.  
He did report stiffness and intermittent pain to his joints, 
especially when cold.  The radial pulses were normal 
bilaterally and capillary refill was less than two seconds.  
X-rays of the bilateral hands were conducted and revealed 
possible flexion contractures of the proximal interphalangeal 
joints considered a minor abnormality.  The diagnosis was 
cold injury to hands bilaterally from 1944, while in Korean 
conflict.

In September 2005, the veteran and his spouse testified 
before the undersigned Veterans Law Judge during a travel 
board hearing at the RO.  He stated that during the winter, 
the color in his hands changed and he could not hold on to 
anything.  His hands would turn white as if there was no 
blood in them.  His hands would also begin to chafe beginning 
in September.  His condition had worsened where he was not 
able to do normal work during the day.  He had weakness of 
the hands, but had full range of motion of his fingers and 
both wrists.  He further stated that he had numbness in his 
hands and his wife stated that sometimes his fingers became 
blue.  Relating to his work, the veteran stated that when he 
used to train men as a security officer, it would be 
difficult because of his cold injury.  The veteran stated 
that he received treatment at the VA medical center, but had 
not received treatment for his hands.  It was also noted that 
the VA medical examination was performed in September 2002, 
and not during winter, when his hands suffered from the cold.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

Cold injury residuals:
Ratin
g
With the following in affected parts:
 
Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis)
30
Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)
20
Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2005)

Raynaud's syndrome:
Rating
With two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic 
attacks
100
With two or more digital ulcers and history of 
characteristic attacks
60
Characteristic attacks occurring at least daily
40
Characteristic attacks occurring four to six times a 
week
20
Characteristic attacks occurring one to three times 
a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose and ears are involved.
38 C.F.R. § 4.104, Diagnostic Code 7117 (2005)

After review of the medical evidence of record, the Board 
finds that a 20 percent rating for the veteran's residuals of 
cold injury of the right hand and a 20 percent rating for the 
veteran's residuals of cold injury of the left hand are 
warranted.  As such, the Board notes that the September 2002 
VA examiner noted that the veteran reported having pain and 
stiffness in the joints of his fingers when they were exposed 
to cold.  The veteran also reported having paresthesias and 
numbness in his fingers when exposed to cold and cold 
sensitization in his hands bilaterally.  Although the VA 
examiner noted that the veteran's skin on his hands was 
normal in color, the veteran reported that his fingertips 
turned purplish when cold.  During the September 2005 travel 
board hearing, the veteran's spouse also testified that his 
fingertips would turn purple when cold.  As the veteran 
experiences symptoms of pain, numbness, cold sensitivity and 
color changes in his bilateral hands, he meets the criteria 
for a 20 percent evaluation for each hand for residuals of 
cold injury of the hands bilaterally.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2005).

An evaluation in excess of 20 percent for residuals of cold 
injury of the right hand and an evaluation in excess of 20 
percent for residuals of cold injury of the left hand are not 
warranted as the veteran is not found to have two or more of 
the following symptoms:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities such as osteoporosis or osteoarthritis.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2005).  As such, the 
September 2002 VA examiner noted that the veteran did not 
have tissue loss, nail abnormalities, locally impaired 
sensation or hyperhidrosis and the veteran has not reported 
having such symptoms.  In addition, although minor 
abnormalities of the bilateral hands were found by X-ray of 
the hands, the abnormalities were not noted to be arthritic 
changes and no bony abnormalities were found on the X-ray.  
Therefore, an evaluation in excess of 20 percent using 
Diagnostic Code 7122 is not warranted.

Furthermore, while Raynaud's symptoms were reported by the 
veteran during the September 2002 VA examination, the VA 
physician did not note it upon objective examination and did 
not identify Raynaud's as a final diagnosis.  Therefore, the 
use of 38 C.F.R. § 4.104, Diagnostic Code 7117 (2005), 
rating criteria for Raynaud's syndrome, is not for 
application in this case.

Earlier Effective Date for Grant of Service Connection

The veteran asserts that he is entitled to a grant of service 
connection for residuals of cold injury of the bilateral 
hands earlier than January 18, 2002.  However, the Board 
finds that a grant of service connection effective earlier 
than January 18, 2002 is not warranted.

As such, the Board notes that in December 1994, the veteran 
submitted a claim for service connection for frostbite of the 
bilateral hands.  In a June 1995 rating decision, the RO 
denied the veteran's claim for service connection, finding 
that he had not submitted evidence to substantiate a claim of 
service connection.  In September 1995, the veteran submitted 
a letter stating that he was requesting that the VA 
reconsider the June 1995 decision and honor his claim of 
service connection.  In April 1996, the RO denied the 
veteran's claim for service connection by rating decision.  
In an April 1996 letter, the RO notified the veteran of this 
decision and informed him of his appellate rights.  The 
veteran did not appeal this decision and it became final.

After the April 1996 final decision denying service 
connection for residuals of frostbite to the bilateral hands, 
VA received a claim to reopen on January 18, 2002.  A prior 
claim to reopen is not of record nor is any medical evidence 
pertaining to the veteran's residuals of cold injury that can 
be considered an informal claim.  38 C.F.R. § 3.157 (2005).  
The effective date of an award of a claim to reopen after 
final disallowance will be the date of receipt of claim or 
the date entitlement arose, whichever is later, which in this 
case is January 18, 2002, the date the RO received the 
veteran's claim to reopen.  38 C.F.R. § 3.400(q)(ii) (2005).  
The Board notes that the veteran does not dispute that he 
received a notice of denial of his claim in April 1996; 
however, he argues that he did not understand fully his 
appellate rights.  However, the Board finds that the veteran 
was informed of his appellate rights in the April 1996 letter 
notifying him of the denial of service connection.  In 
addition, the Board finds that the September 1995 letter from 
the veteran requesting reconsideration of his claim is not an 
unadjudicated notice of disagreement because the RO continued 
adjudication of the claim by issuing an April 1996 rating 
decision in response to the veteran's September 1995 letter, 
and gave the veteran the opportunity to appeal the April 1996 
rating decision.

As the veteran did not appeal the April 1996 RO rating 
decision and it became final, and the veteran did not submit 
a new claim until January 18, 2002, the Board finds that an 
effective date earlier than January 18, 2002 for the grant of 
service connection for residuals of cold injury of the 
bilateral hands is not warranted.

ORDER

1.  Entitlement to an initial evaluation of 20 percent, and 
no more, for residuals of cold injury of the right hand is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

2.  Entitlement to an initial evaluation of 20 percent, and 
no more, for residuals of cold injury of the left hand is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

3.  Entitlement to an effective date earlier than January 18, 
2002 for the grant of service connection for residuals of 
cold injury of the bilateral hands is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


